Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for benefit as continuation of Application 15/209934, effectively filed on July 14, 2016, which claims benefit as continuation in part of Application 15/014836, effectively filed on February 3, 2016, which claims benefit of provisional application PRO 62/111782, effectively filed on February 4, 2015.

Claim Objections
Claims 21 and 25 is objected to because of the following informalities:
Claim 21 recites “ . . . using the platform: receiving . . .” in the second through fourth line of Claim 21 instead of “ . . . using the platform for: receiving . . .” in the second through fourth line of Claim 21. This is a grammatical error.
Claim 25 recites the elements and limitations of Claim 22 verbatim. Therefore, a typographical error is presumed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “The method of claim 28, wherein navigating the user vehicle to a power replenishment station at the vendor location is done upon arrival of the user vehicle at the vendor location.” Claim 28 recites “navigating the user vehicle to a power source replenishment station at the vendor location” in the second to last paragraph and “navigating the user vehicle to the power source replenishment station at the vendor location” in the last paragraph. Therefore it is confusing as to whether the “a power source replenishment station at the vendor location” of Claim 30 is referencing the “power source replenishment station at the vendor location” of the second to last and last paragraphs of Claim 28, or a new “power source replenishment station at the vendor location” different from the “power source replenishment station at the vendor location” of the second to last and last paragraphs of Claim 28. Further examination of Claim 30 herein will be as if Claim 30 recited “The method of claim 28, wherein navigating the user vehicle to the power replenishment station at the vendor location is done upon arrival of the user vehicle at the vendor location.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 21-32 recite a method (i.e. a process), and Claims 33-40 recite a system (i.e. a machine or manufacture). Thus, each claim of Claims 21-40, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 21-32 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claim 21 recites the abstract idea of “A method for replenishing a power source of a user vehicle, comprising:
receiving a user request for power source replenishment services for a user vehicle at a first location; 
displaying information about the user request on the user device; 
coordinating the user request with a power source replenishment vendor; 
navigating the user vehicle to a second location; 
navigating the user vehicle to a power source replenishment station at the second location; and 
directing a vendor at the second location to replenish an amount of power source on the user vehicle from an amount of power source stored by the vendor at the power source replenishment station.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) receiving a request for service, (2) displaying information about the request, (3) coordinating fulfillment of request with service provider, (4) navigating to the location of the service provider, and (5) directing service provider to fulfill request, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. receiving and displaying information, coordinating and directing a service, and navigating to a location) and commercial or legal interactions (i.e. the request and fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “platform,” “user interface,” and “user device,” and “on-board navigation system”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “user vehicle,” “power source,” “power source replenishment station,” “first power source,” “first power source container,” “second power source,” “second power source container” and “on-board navigation system”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components r being generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 21 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “platform,” “user interface,” and “user device,” and “on-board navigation system” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “user vehicle,” “power source,” “power source replenishment station,” “first power source,” “first power source container,” “second power source,” “second power source container” and “on-board navigation system” generally link the abstract idea to a particular field of use (i.e. vehicle refueling), MPEP 2106.05(h). The further limitations of the generic computer components performing a method comprising communicating certain information, directing and navigating to a location, and coordinating a service are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “user vehicle,” “power source,” “power source replenishment station,” “first power source,” “first power source container,” “second power source,” “second power source container” and “on-board navigation system” do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information, directing and navigating to a location, and coordinating a service), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “platform,” “user interface,” and “user device,” “on-board navigation system,” “user vehicle,” “power source,” “power source replenishment station,” “first power source,” “first power source container,” “second power source,” and “second power source container” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 22-27 recite the abstract idea of “The method of claim 21, wherein”
“coordinating the user . . . from the first location to the second location comprises directing the user  . . . to autonomously relocate itself to the second location (Claims 22 and 25);
“navigating the user . . . occurs upon arrival of the user . . . to the second location” (Claim 23);
“navigating the user . . . comprises directing the user . . . to autonomously relocate itself . . .” (Claim 24);
 “replenishing . . . is done automatically or semi-automatically” (Claim 26); and
“coordinating the user request with a  . . . vendor and navigating the user . . . to a second location are done . . .” (Claim 27).
Dependent Claims 22-27, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 22-27 fail to establish claims that are not directed to an abstract idea because the further limitations limit the coordinating and navigating to occur autonomously, automatically, semi-automatically, or at a certain time. The further elements of Claims 22-27 (i.e. the “vehicle,” “power source replenishment station,” “amount of power source,” “power source replenishment vendor,” and “on-board navigation system”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. the “on-board navigation system”) or generally link the abstract idea to a particular technology or field of use (i.e. the “vehicle,” “power source replenishment station,” “amount of power source,” “power source replenishment vendor,” and “on-board navigation system”). The organization of the elements and limitations of Claims 22-27 fail to integrate an abstract idea into a practical application just as discussed above for Claim 21. Additionally, performing the abstract ideas of Claim 21 as recited in each of the elements and limitations of Claims 22-27, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 21. Therefore, Claims 22-27 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 22-27 fail to establish that the claims provide an inventive concept, just as in Claim 21. Therefore, Claims 22-27 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
STEP 2A PRONG 1 – Independent Claim 28 recites the abstract idea of “A method for replenishing . . . a user . . . , comprising:”
“. . . coordinating a user request for power replenishment with a vendor; and”
upon receiving a user request for power replenishment, navigating the user . . . to a vendor location and navigating the user . . . to a [certain location] at the vendor location; 
wherein one of navigating the user . . . to the vendor location and navigating the user vehicle to the [certain location] at the vendor location is done autonomously.  
These elements and limitations, under the broadest reasonable interpretation, covers (1) coordinating a user request with a vendor and (2) navigating the user to the vendor’s location to fulfill the request autonomously, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. the coordinating and navigating) and commercial or legal interactions (i.e. the request and fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “platform,” “user interface,” and “user device,” vendor interface,” and “vendor device”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “user vehicle,” “power source,” and “power source replenishment station”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components r being generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 28 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “platform,” “user interface,” and “user device,” vendor interface,” and “vendor device” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “user vehicle,” “power source,” and “power source replenishment station” generally link the abstract idea to a particular field of use (i.e. vehicle refueling), MPEP 2106.05(h). The further limitations of the “platform” (1) “having a user interface accessible via a user device”, (2) “a vendor interface accessible via a vendor device,” and (3) “[being] configured for coordinating a user request for power replenishment with a vendor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “user vehicle,” “power source,” and “power source replenishment station” do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information, navigating to a location, and coordinating a service), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “platform,” “user interface,” and “user device,” vendor interface,” “vendor device,” the “user vehicle,” “power source,” and “power source replenishment station” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 29-32 recite the abstract idea of “The method of claim 28, wherein”
“navigating the user . . . is done  . . .” (Claim 29),
“navigating the user  . . . to  a [certain location] at the vendor location is done upon arrival of the user  . . . at the vendor location” (Claim 30),
“replenishing an amount of  . . . the user  . . . is done automatically or semi-automatically” (Claim 31), and
“the user request may specify one of multiple  . . . options”  (Claim 32).
Dependent Claims 29-32, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 29-32 fail to establish claims that are not directed to an abstract idea because the further limitations (1) limit the manner of the navigating and the replenishing and (2) provide that the request may include certain options. The further elements of Claims 29-32 (i.e. the “vehicle,” “power source replenishment station,” “amount of power source,” and “on-board navigation system”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. the “on-board navigation system”) or generally link the abstract idea to a particular technology or field of use (i.e. the “vehicle,” “power source replenishment station,” “amount of power source,” and “on-board navigation system”). The organization of the elements and limitations of Claims 29-32 fail to integrate an abstract idea into a practical application just as discussed above for Claim 28. Additionally, performing the abstract ideas of Claim 28 as recited in each of the elements and limitations of Claims 29-32, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 28. Therefore, Claims 29-32 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 29-32 fail to establish that the claims provide an inventive concept, just as in Claim 28. Therefore, Claims 29-32 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26-27, 33-34, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”).
Regarding Claim 21, Surnilla teaches “A method for replenishing a power source of a user vehicle, comprising: providing a platform having a user interface accessible with a user device,” (¶58 shows “the described acts may graphically represent code to be programmed into the computer readable storage medium in the engine control system.” Claims 13 and 18 shows a “system including . . . a controller with computer-readable instructions . . . .” ¶7 shows “vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard. In response to the refueling request, the engine controller may display one or more fueling profiles to the vehicle operator (for example, on the display device), based at least on engine operating conditions and environmental conditions.” Therefore, at least the interactive display device, controller, and/or the computer-readable instructions of Surnilla are analogous to the claimed platform and user device.) and, using the platform: 
“receiving a user request for power source replenishment services for a user vehicle at a first location” (Fig. 3 Step 304 and ¶40 show that “selectively refueling may be performed in response to the vehicle operator requesting refueling. As such, the vehicle operator may request refueling even though the fuel levels in the tanks are not below, or close to, respective thresholds due to time, monetary, or other constraints. The vehicle operator may indicate a desire to refill the tanks by selecting a refill button on a vehicle control panel, or through interactions with an interactive display device, for example.” Fig. 3 and ¶42 shows “At 308, a vehicle trip plan may be received. The trip plan received may be for one or more vehicle trips planned in the future. For example, the received trip plan may be regarding a vehicle trip intended immediately following the refueling operation. Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc. Trip plans may also be inferred, for example based on recent direction of travel, and/or based on previous history of travel from the current location.”); 
“displaying information about the user request on the user device” (Fig. 3 and ¶45 show “Operator preferences and inputs may be received from the vehicle operator through an interactive display device, such as display on the vehicle dashboard for interacting with the vehicle operator, or a control panel on the vehicle display. Alternatively operator preferences may be inferred based on previous driving behavior, for example aggressive drivers may be assumed to prefer higher engine performance. At 316, one or more fueling profiles may be suggested and displayed. The fueling profiles may be displayed on the same interactive display that receives the operator preferences.” ¶48 shows “Each of the one or more displayed fueling profiles may include details such as a fuel type, a fuel amount, a fuel ratio between the fuels (such as, a ratio between a first fuel and a second fuel), one or more fueling stations (where fuel according to a selected fueling profile can be received), and directions to each of the one or more fueling stations. Additionally the fueling profiles may include information related to the fueling stations, such as, location of fueling stations in the vicinity, fuels available at the identified fueling stations, cost of individual fuels at the identified fueling stations, etc.” See also ¶52 and Fig. 4.).
“coordinating the user request with a power source replenishment vendor” (Claim 17 shows “the controller further includes instructions for . . . receiving fuel according to a fueling profile selected by the vehicle operator from the displayed fueling profiles.” ¶31 shows “Based on the user-communicated fueling profile received on sales display 214, fuel pump controller 220 may operate fuel pump 222 and pump an appropriate amount of fuel from the appropriate fuel reservoir 206, 208, 210. As depicted, the requested amount of fuel may be drawn from fuel reservoir 206, 208, 210 and delivered to fueling pump nozzle 226 via a common fuel line 224. However, in alternate embodiments, each fuel reservoir 206, 208, 210 may be connected to fueling pump nozzle 226 through distinct fuel lines and distinct fuel pumps.”); 
“navigating the user vehicle to a second location” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.”); 
“navigating the user vehicle to a power source replenishment station at the second location” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Fig. 3 Steps 322-28 and ¶¶50-51 indicate that a “fueling station” would include a single fuel pumping station, not merely a location of a business that provides fueling services.); and 
“directing a vendor at the second location to replenish an amount of power source on the user vehicle from an amount of power source stored by the vendor at the power source replenishment station” (¶31 shows “Based on the user-communicated fueling profile received on sales display 214, fuel pump controller 220 may operate fuel pump 222 and pump an appropriate amount of fuel from the appropriate fuel reservoir 206, 208, 210. As depicted, the requested amount of fuel may be drawn from fuel reservoir 206, 208, 210 and delivered to fueling pump nozzle 226 via a common fuel line 224. However, in alternate embodiments, each fuel reservoir 206, 208, 210 may be connected to fueling pump nozzle 226 through distinct fuel lines and distinct fuel pumps.” ¶32 shows “In one example, as depicted, fueling station 202 may be a smart fueling station wherein fuel pump controller 220 can receive the requested fueling profile from a vehicle operator via wireless communication 228 through fueling station wireless communication device 231. The requested fueling profile may be transmitted to the fueling station by vehicle engine controller 12 via vehicle wireless communication device 232.”).
Regarding Claim 26, Surnilla teaches “The method of claim 21,” as discussed above. Surnilla further teaches “replenishing an amount of power source is done automatically or semi-automatically” (¶32 shows “In one example, as depicted, fueling station 202 may be a smart fueling station wherein fuel pump controller 220 can receive the requested fueling profile from a vehicle operator via wireless communication 228 through fueling station wireless communication device 231. The requested fueling profile may be transmitted to the fueling station by vehicle engine controller 12 via vehicle wireless communication device 232.” The wireless transmission is automation of the fuel order input.).
Regarding Claim 27, Surnilla teaches “The method of claim 21,” as discussed above. Surnilla further teaches “coordinating the user request with a power source replenishment vendor and navigating the user vehicle to a second location are done using an on-board navigation system” (¶7 shows “vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard. In response to the refueling request, the engine controller may display one or more fueling profiles to the vehicle operator (for example, on the display device), based at least on engine operating conditions and environmental conditions.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.” Claims 13 and 18 show that the controller is apart of the vehicle.).
Regarding Claim 33, Surnilla teaches “A system for replenishing a power source of a user vehicle” (Abstract and Fig. 1-3), the system comprising:
“a power source replenishment station, the power source replenishment station having a first power source container for containing a first power source” (Fig. 2 and ¶30 show “Fueling station 202 may store and dispense one or more fuels in accordance with a requested fueling profile. For example, fueling station 202 may store a first fuel in first fuel reservoir 206, a second fuel in second fuel reservoir 208, and a third fuel in third fuel reservoir 210.”);
“a vendor device” (Fig. 2 and ¶¶30-35 show a “fueling station 202” comprising at least of fuel reservoirs 206-10, Display 214, fuel pump controller 220, fuel pump 222, and wireless communication device 231.); and
“a platform having a vendor interface for display on the vendor device and a user interface for display on a user device” (Fig. 2 and ¶29 shows “Now turning to FIG. 2, a fueling system 200 is depicted. The fueling system includes a fueling station 202 for refilling fuel in one or more fuel tanks 230, 240 of vehicle 204.” Fig. 2 and ¶30 show a Fueling station 202 comprising at least of a display 214. ¶7 shows “vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard.”), 3
“wherein the platform receives a user request through the user interface regarding the user vehicle and displays information regarding the user request through the vendor interface (Fig. 2 and ¶ 30 show that in response to receiving a request to refuel from the user, the Display 214 and sub displays 216 and 218 of the fueling station 202, display “fuel sales related information, such as an indication of a volume of a selected fuel being filled in volume . . . , a cost of the selected fuel being dispensed . . . , the composition of fuel being dispensed, how long the dispensing will take, fuel brand, etc.” ¶32 shows “In one example, as depicted, fueling station 202 may be a smart fueling station wherein fuel pump controller 220 can receive the requested fueling profile from a vehicle operator via wireless communication 228 through fueling station wireless communication device 231. The requested fueling profile may be transmitted to the fueling station by vehicle engine controller 12 via vehicle wireless communication device 232.”);
“wherein the platform coordinates the power source replenishment station and the user vehicle to the same location” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.”) and “the power source of the user vehicle is replenished from the first power source container based on the user request” (¶31 shows “Based on the user-communicated fueling profile received on sales display 214, fuel pump controller 220 may operate fuel pump 222 and pump an appropriate amount of fuel from the appropriate fuel reservoir 206, 208, 210. As depicted, the requested amount of fuel may be drawn from fuel reservoir 206, 208, 210 and delivered to fueling pump nozzle 226 via a common fuel line 224. However, in alternate embodiments, each fuel reservoir 206, 208, 210 may be connected to fueling pump nozzle 226 through distinct fuel lines and distinct fuel pumps.”).
Regarding Claim 34, Surnilla teaches “The system of claim 33,” as discussed above. Surnilla further teaches that “the first power source comprises gasoline, diesel, bidiesel, ethanol, isobutanol, methanol, butane, kerosene, propane, natural gas, synthetic fuels, complex hydrides, hydrogen, hydrogen peroxide, or oxygen” (¶46 shows that “the second fuel may be a primarily ethanol fuel with a higher effective octane, while the first fuel may be a primarily gasoline fuel with a lower effective octane.”).
Regarding Claim 40, Surnilla teaches “The system of claim 33,” as discussed above. Surnilla further teaches that “the platform coordinating the power source replenishment station and the user vehicle to the same location comprises the platform directing the user vehicle to a location of the power source replenishment station” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 28-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”) in view of US-20160139600-A1 (Toyota Motor Corp “Delp”).
Regarding Claims 22 and 25, Surnilla teaches “The method of claim 21” as discussed above. Surnilla teaches that “coordinating the user vehicle from the first location to the second location comprises directing the user vehicle to . . . relocate itself to the second location” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Fig. 3 Steps 322-28 and ¶¶50-51 indicate that a “fueling station” would include a single fuel pumping station, not merely a location of a business that provides fueling services. ¶42 shows “Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc.”). Surnilla does not teach that “coordinating the user vehicle from the first location to the second location comprises directing the user vehicle to autonomously relocate itself to the second location.” Delp teaches that “coordinating the user vehicle from the first location to the second location comprises directing the user vehicle to autonomously relocate itself to the second location” (¶2 shows “The autonomous vehicle can then request that the driver or passenger select one of the refueling stations identified, and if a selection is received, the autonomous vehicle can update its planned vehicle path to include a stop at the refueling station. If a refueling station is not selected, the autonomous vehicle can determine a critical fuel level, e.g. a fuel level below which the autonomous vehicle is at risk for running out of fuel, and once the autonomous vehicle's current fuel level falls below the critical fuel level, the autonomous vehicle can be automatically re-routed to a refueling station.” See also Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Delp with Surnilla because Delp teaches that in order to prevent a user’s vehicle from running out of fuel, an autonomous vehicle should autonomously navigate to a re-fueling station (¶1). Further, Surnilla teaches navigating a user’s vehicle to reduces user effort when refueling (¶¶2-9). Thus, combining Delp with Surnilla furthers the interest taught in Delp, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 28, Surnilla teaches “A method for replenishing a power source of a user vehicle, comprising:”
“providing a platform having a user interface accessible via a user device and a vendor interface accessible via a vendor device, the platform configured for coordinating a user request for power replenishment with a vendor” (¶7 shows “vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard. In response to the refueling request, the engine controller may display one or more fueling profiles to the vehicle operator (for example, on the display device), based at least on engine operating conditions and environmental conditions.” Fig. 2 and ¶29 shows “Now turning to FIG. 2, a fueling system 200 is depicted. The fueling system includes a fueling station 202 for refilling fuel in one or more fuel tanks 230, 240 of vehicle 204.” Fig. 2 and ¶30 show a Fueling station 202 comprising at least of a display 214. ¶32 shows “In one example, as depicted, fueling station 202 may be a smart fueling station wherein fuel pump controller 220 can receive the requested fueling profile from a vehicle operator via wireless communication 228 through fueling station wireless communication device 231. The requested fueling profile may be transmitted to the fueling station by vehicle engine controller 12 via vehicle wireless communication device 232.” See also ¶¶29-32.); and 
“upon receiving a user request for power replenishment, navigating the user vehicle to a vendor location and navigating the user vehicle to a power source replenishment station at the vendor location” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Fig. 3 Step 304 and ¶39 shows that the navigating occurs upon receiving request. Fig. 3 Steps 322-28 and ¶¶50-51 indicate that a “fueling station” would include a single fuel pumping station, not merely a location of a business that provides fueling services.); 
wherein one of navigating the user vehicle to the vendor location and navigating the user vehicle to the power source replenishment station at the vendor location is done . . .” (Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.” Claims 13 and 18 show that the controller is apart of the vehicle.).  
Surnilla does not teach that “one of navigating the user vehicle to the vendor location and navigating the user vehicle to the power source replenishment station at the vendor location is done autonomously.”
Delp teaches “one of navigating the user vehicle to the vendor location and navigating the user vehicle to the power source replenishment station at the vendor location is done autonomously” (¶2 shows “The autonomous vehicle can then request that the driver or passenger select one of the refueling stations identified, and if a selection is received, the autonomous vehicle can update its planned vehicle path to include a stop at the refueling station. If a refueling station is not selected, the autonomous vehicle can determine a critical fuel level, e.g. a fuel level below which the autonomous vehicle is at risk for running out of fuel, and once the autonomous vehicle's current fuel level falls below the critical fuel level, the autonomous vehicle can be automatically re-routed to a refueling station.” See also Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Delp with Surnilla because Delp teaches that in order to prevent a user’s vehicle from running out of fuel, an autonomous vehicle should autonomously navigate to a re-fueling station (¶1). Further, Surnilla teaches navigating a user’s vehicle to reduces user effort when refueling (¶¶2-9). Thus, combining Delp with Surnilla furthers the interest taught in Delp, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 29, Surnilla and Delp teach “The method of claim 28,” as discussed above. Surnilla further teaches that “navigating the user vehicle is done using an on-board navigation system” (¶7 shows “vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard. In response to the refueling request, the engine controller may display one or more fueling profiles to the vehicle operator (for example, on the display device), based at least on engine operating conditions and environmental conditions.” Claim 17 shows “the controller further includes instructions for navigating the vehicle to a fueling station selected by the vehicle operator.” Claims 13 and 18 show that the controller is apart of the vehicle.).  
Regarding Claim 31, Surnilla and Delp teach “The method of claim 28,” as discussed above. Surnilla further teaches “replenishing an amount of power source of the user vehicle is done automatically or semi-automatically” (¶32 shows “In one example, as depicted, fueling station 202 may be a smart fueling station wherein fuel pump controller 220 can receive the requested fueling profile from a vehicle operator via wireless communication 228 through fueling station wireless communication device 231. The requested fueling profile may be transmitted to the fueling station by vehicle engine controller 12 via vehicle wireless communication device 232.” The wireless transmission is automation of the fuel order input.).
Regarding Claim 32, Surnilla and Delp teach “The method of claim 28,” as discussed above. Surnilla further teaches that “the user request may specify one of multiple power source options” (Fig. 2 elements 206, 208, 210, 230, and 240 and ¶46 show multiple power source options including in the fueling profile.).
Claims 23-24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”) in view of DE-102012024865-A1 (Audi AG “Wilding”).
Regarding Claims 23, Surnilla teaches “The method of claim 21” as discussed above. Surnilla does not teach that “navigating the user vehicle to the power source replenishment station occurs upon arrival of the user vehicle to the second location.” Wilding teaches that “navigating the user vehicle to the power source replenishment station occurs upon arrival of the user vehicle to the second location” (¶11 shows “According to the invention, the operation includes autonomous positioning of the vehicle in a filling position on the filling robot by means of the control system as a function of the data, in particular in time before the filling process, specifically positioning an inlet to the energy store in relation to the feed device.” ¶13 shows “In particular, the vehicle can be parked autonomously for the filling process without a driver having to intervene. The driver does not even have to be present in the vehicle. The operation of the vehicle can at least partially include automatic adjustment, e.g. B. of individual tank caps, flaps or closures. Optionally, the interface can also be set autonomously, so that the vehicle can be prepared for the filling process autonomously without external human or mechanical intervention up to the moment when the filling robot initiates the filling process. For this purpose, the control device can compare real-time position data on a position of the vehicle or the inlet with filling position data on a filling position on the filling robot.” ¶14 shows “In connection with the autonomous operation of the vehicle, a parking process in connection with a filling or refueling can be booked. As a result, a vehicle can be parked and refueled at the same time in a fully automatic manner. Linking autonomous parking to automatic refueling provides the benefit of correct positioning in relation to a refueling robot, catching a driver's attention from the moment of confirming the booking of the parking session or Filling process is no longer required. is e.g. For example, if there is a long queue at a gas station with a large number of vehicles, the driver of the vehicle to be refueled can book the parking and refueling process and leave the vehicle. The vehicle can autonomously arrange itself in the correct position and then be refueled fully automatically.” Therefore, ¶11 and ¶¶13-14 show an autonomous parking of a vehicle next to a refueling station and autonomous refueling. ¶32 shows “a filling signal is generated and delivered to the filling station system together with the type designation of the vehicle and/or a parameter for the type of fuel or the type of energy storage of the vehicle, and the filling station system can send an identification signal or Provide enable signal to the control system, which signals to the vehicle that the filling robot can be approached, and which can also provide information about a parking space or a position at which the vehicle can be filled with the specific fuel. This saves a driver of the vehicle having to look for a suitable fuel pump at a gas station.” The autonomous parking process in ¶32 “saves a driver of the vehicle having to look for a suitable pump at a gas station” and ¶14 enables the driver begin the automation process upon discovery of a long line at the gas station. Therefore, the autonomous parking process of ¶32 following the common understanding of the scope of the parking process, as occurring upon arrival of a location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilding with Surnilla because Surnilla teaches that the re-fueling system improves user experience by reducing operator effort (¶¶2-9) and Wilding teaches an autonomous parking and refueling process, which increases efficiency of refueling process, improving the user experience. Thus, combining Wilding with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claims 24, Surnilla teaches “The method of claim 23” as discussed above. Surnilla does not teach that “navigating the user vehicle to the power source replenishment station comprises directing the user vehicle to autonomously relocate itself to the power source replenishment station.” Wilding shows “navigating the user vehicle to the power source replenishment station comprises directing the user vehicle to autonomously relocate itself to the power source replenishment station” (¶¶11-14 shows a parking process of autonomously driving a vehicle to a fuel pump station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilding with Surnilla because Surnilla teaches that the re-fueling system improves user experience by reducing operator effort (¶¶2-9) and Wilding teaches an autonomous parking and refueling process, which increases efficiency of refueling process, improving the user experience. Thus, combining Wilding with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claims 35, Surnilla teaches “The system of claim 33” as discussed above. Surnilla teaches that “the same location is a vendor location and wherein the platform directs the user vehicle to . . . relocate itself to the power source replenishment station at the vendor location upon arrival at the vendor location” (¶8 shows that the vehicle is directed to the refueling station. Fig. 3 Step 320 and ¶49 show navigation to the selected “fueling station.” Fig. 3 Steps 322-28 and ¶¶50-51 indicate that a “fueling station” would include a single fuel pumping station, not merely a location of a business that provides fueling services.). Surnilla does not teach that “the platform directs the user vehicle to autonomously relocate itself to the power source replenishment station at the vendor location upon arrival at the vendor location. Wilding teaches that “the platform directs the user vehicle to autonomously relocate itself to the power source replenishment station at the vendor location upon arrival at the vendor location” (¶11 shows “According to the invention, the operation includes autonomous positioning of the vehicle in a filling position on the filling robot by means of the control system as a function of the data, in particular in time before the filling process, specifically positioning an inlet to the energy store in relation to the feed device.” ¶13 shows “In particular, the vehicle can be parked autonomously for the filling process without a driver having to intervene. The driver does not even have to be present in the vehicle. The operation of the vehicle can at least partially include automatic adjustment, e.g. B. of individual tank caps, flaps or closures. Optionally, the interface can also be set autonomously, so that the vehicle can be prepared for the filling process autonomously without external human or mechanical intervention up to the moment when the filling robot initiates the filling process. For this purpose, the control device can compare real-time position data on a position of the vehicle or the inlet with filling position data on a filling position on the filling robot.” ¶14 shows “In connection with the autonomous operation of the vehicle, a parking process in connection with a filling or refueling can be booked. As a result, a vehicle can be parked and refueled at the same time in a fully automatic manner. Linking autonomous parking to automatic refueling provides the benefit of correct positioning in relation to a refueling robot, catching a driver's attention from the moment of confirming the booking of the parking session or Filling process is no longer required. is e.g. For example, if there is a long queue at a gas station with a large number of vehicles, the driver of the vehicle to be refueled can book the parking and refueling process and leave the vehicle. The vehicle can autonomously arrange itself in the correct position and then be refueled fully automatically.” Therefore, ¶11 and ¶¶13-14 show an autonomous parking of a vehicle next to a refueling station and autonomous refueling. ¶32 shows “a filling signal is generated and delivered to the filling station system together with the type designation of the vehicle and/or a parameter for the type of fuel or the type of energy storage of the vehicle, and the filling station system can send an identification signal or Provide enable signal to the control system, which signals to the vehicle that the filling robot can be approached, and which can also provide information about a parking space or a position at which the vehicle can be filled with the specific fuel. This saves a driver of the vehicle having to look for a suitable fuel pump at a gas station.” The autonomous parking process in ¶32 “saves a driver of the vehicle having to look for a suitable pump at a gas station” and ¶14 enables the driver begin the automation process upon discovery of a long line at the gas station. Therefore, the autonomous parking process of ¶32 following the common understanding of the scope of the parking process, as occurring upon arrival of a location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilding with Surnilla because Surnilla teaches that the re-fueling system improves user experience by reducing operator effort (¶¶2-9) and Wilding teaches an autonomous parking and refueling process, which increases efficiency of refueling process, improving the user experience. Thus, combining Wilding with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”) in view of US-20160139600-A1 (Toyota Motor Corp “Delp”) and DE-102012024865-A1 (Audi AG “Wilding”).
Regarding Claims 30, Surnilla and Delp teaches “The method of claim 28” as discussed above. Surnilla teaches that “navigating the user vehicle to a power replenishment station at the vendor location is done . . .” (¶¶7-8). Surnilla and Delp does not teach that “navigating the user vehicle to a power replenishment station at the vendor location is done upon arrival of the user vehicle at the vendor location.” Wilding teaches that “navigating the user vehicle to a power replenishment station at the vendor location is done upon arrival of the user vehicle at the vendor location” (¶11 shows “According to the invention, the operation includes autonomous positioning of the vehicle in a filling position on the filling robot by means of the control system as a function of the data, in particular in time before the filling process, specifically positioning an inlet to the energy store in relation to the feed device.” ¶13 shows “In particular, the vehicle can be parked autonomously for the filling process without a driver having to intervene. The driver does not even have to be present in the vehicle. The operation of the vehicle can at least partially include automatic adjustment, e.g. B. of individual tank caps, flaps or closures. Optionally, the interface can also be set autonomously, so that the vehicle can be prepared for the filling process autonomously without external human or mechanical intervention up to the moment when the filling robot initiates the filling process. For this purpose, the control device can compare real-time position data on a position of the vehicle or the inlet with filling position data on a filling position on the filling robot.” ¶14 shows “In connection with the autonomous operation of the vehicle, a parking process in connection with a filling or refueling can be booked. As a result, a vehicle can be parked and refueled at the same time in a fully automatic manner. Linking autonomous parking to automatic refueling provides the benefit of correct positioning in relation to a refueling robot, catching a driver's attention from the moment of confirming the booking of the parking session or Filling process is no longer required. is e.g. For example, if there is a long queue at a gas station with a large number of vehicles, the driver of the vehicle to be refueled can book the parking and refueling process and leave the vehicle. The vehicle can autonomously arrange itself in the correct position and then be refueled fully automatically.” Therefore, ¶11 and ¶¶13-14 show an autonomous parking of a vehicle next to a refueling station and autonomous refueling. ¶32 shows “a filling signal is generated and delivered to the filling station system together with the type designation of the vehicle and/or a parameter for the type of fuel or the type of energy storage of the vehicle, and the filling station system can send an identification signal or Provide enable signal to the control system, which signals to the vehicle that the filling robot can be approached, and which can also provide information about a parking space or a position at which the vehicle can be filled with the specific fuel. This saves a driver of the vehicle having to look for a suitable fuel pump at a gas station.” The autonomous parking process in ¶32 “saves a driver of the vehicle having to look for a suitable pump at a gas station” and ¶14 enables the driver begin the automation process upon discovery of a long line at the gas station. Therefore, the autonomous parking process of ¶32 following the common understanding of the scope of the parking process, as occurring upon arrival of a location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Delp with Surnilla because Delp teaches that in order to prevent a user’s vehicle from running out of fuel, an autonomous vehicle should autonomously navigate to a re-fueling station (¶1). Further, Surnilla teaches navigating a user’s vehicle to reduces user effort when refueling (¶¶2-9). Thus, combining Delp with Surnilla furthers the interest taught in Delp, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilding with Surnilla and Delp because Surnilla teaches that the re-fueling system improves user experience by reducing operator effort (¶¶2-9) and Wilding teaches an autonomous parking and refueling process, which increases efficiency of refueling process, improving the user experience. Thus, combining Wilding with Surnilla and Delp furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”) in view of US-20070113921-A1 (“Capizzo”).
Regarding Claim 36, Surnilla teaches “The system of claim 33” as discussed above. Surnilla does not teach that “the power source replenishment station is mobile.” Capizzo teaches that “the power source replenishment station is mobile” (¶¶126-28 show that the refueling station containing multiple types of fuels can be moved with a truck using a trailer hitch to “desired locations.” See also ¶112.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Capizzo with Surnilla because Surnilla teaches that the re-fueling system improves user experience for vehicles with multiple fuel sources (¶¶2-4) and Capizzo teaches that the mobile fuel station further improving the user experience of refueling an alternative fuel vehicle by making less popular fuels more available throughout a larger geographical area than would be practical with a fixed fuel station (¶127). Thus, combining Capizzo with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 37, Surnilla and Capizzo teach “The system of claim 36” as discussed above. Surnilla does not teach that “the first power source container is removable from the power source replenishment station.” Capizzo teaches that “the first power source container is removable from the power source replenishment station” (¶¶105-06 show that refueling a vehicle may include replacing a tank filed with a certain fuel from a plurality or fuels including both liquids and pressurized gases.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Capizzo with Surnilla because Surnilla teaches that the re-fueling system improves user experience for vehicles with multiple fuel sources (¶¶2-4) and Capizzo teaches that the mobile fuel station further improving the user experience of refueling an alternative fuel vehicle by making less popular fuels more available throughout a larger geographical area than would be practical with a fixed fuel station (¶127). Thus, combining Capizzo with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 38, Surnilla and Capizzo teach “The system of claim 37” as discussed above. Surnilla does not teach “a second power source container that is removable from the power source replenishment station, wherein the second power source container is for containing a second power source.” Capizzo teaches that “a second power source container that is removable from the power source replenishment station, wherein the second power source container is for containing a second power source” (¶105 shows “As shown in FIGS. 1 and 2, the service station facility 8 includes a rack 10, a plurality of replaceable fuel tanks 11, a robotic service module 12, and an electronic computer control system 13. The replaceable fuel tanks 11 are stocked on the rack 10 and substantially filled with various fluids utile as motivational energy sources within fuel-operated automotive vehicles.” ¶106 shows “In general, the replaceable fuel tanks 11 may be filled with many various types of fluids that are utile within fuel-operated automotive vehicles. As used herein, the term “fluid” may include either or both liquid and gaseous states, depending on context. Though other fluids are possible, some of these various fluids may particularly include, for example, biodiesel, bioethanol, biomethane, butanol, compressed air, compressed hydrogen, compressed natural gas, diesel, ethanol, gasoline, hydride, hydrogen, hythane, liquefied natural gas, liquid hydrogen, liquid nitrogen, methane, methanol, oxygen, P-series fuel, propane, vegetable oil, or some blend thereof.” ¶107 shows “the service station facility 8 is adapted for replenishing various motivational energy sources onboard different types of automotive vehicles.” ¶7 shows that “the service module is controllably operable to . . . selectively deliver one of the filled replaceable fuel tanks onboard the fuel-operated automotive vehicle.” Therefore ¶7 shows a “selct[ion]” of “one of the filled replaceable fuel tanks.” ¶114 shows “the electronic computer control system 13 can control the robotic service module 12 so as to install the proper type of fuel tank 11 (containing the proper type of fuel) or the proper type of battery 29 into the vehicle 9.” Therefore, Capizzo teaches a second replaceable tank holding a second fuel type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Capizzo with Surnilla because Surnilla teaches that the re-fueling system improves user experience for vehicles with multiple fuel sources (¶¶2-4) and Capizzo teaches that the mobile fuel station further improving the user experience of refueling an alternative fuel vehicle by making less popular fuels more available throughout a larger geographical area than would be practical with a fixed fuel station (¶127). Thus, combining Capizzo with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US-20130013183-A1 (Ford Global Technologies LLC “Surnilla”) in view of US-20140129379-A1 (“Tryba”).
Regarding Claim 39, Surnilla teaches “The system of claim 33” as discussed above. Surnilla does not teach that “the platform coordinating the power source replenishment station and the user vehicle to the same location comprises the platform deploying the power source replenishment station to a location of the user vehicle.” Tryba teaches that “the platform coordinating the power source replenishment station and the user vehicle to the same location comprises the platform deploying the power source replenishment station to a location of the user vehicle” (¶6 shows “Referring now to the figures, in FIG. 1 there is a user vehicle 101 associated with a fuel mobile app 102. The fuel mobile app 102 may register a location based on GPS 103. The fuel mobile app 102 may also request a fuel service through the cloud servers 104-110. The cloud servers 104-110 communicate to a fuel service app 112. The fuel service app 112 is associated with a fuel service vehicle 111 that then dispatches and delivers fuel to the vehicle 101.” See also ¶¶9-10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tryba with Surnilla because Surnilla teaches that the re-fueling system improves user experience for refueling a vehicle (¶¶2-4) and Tryba teaches that the mobile fuel delivery further improves the user experience by enabling user to save time by being less involved in the refueling process (¶13). Thus, combining Tryba with Surnilla furthers the interest taught in Surnilla, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20140305545-A1 (“Butler”) shows an automatic refueling process.
US-20150291133-A1 (“Balboa”) shows the delivery of fuel container’s to a wheeled vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628